       Case 4:12-cr-00100-BMM Document 133 Filed 07/26/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                             CR-12-100-GF-BMM

                 Plaintiff,

       vs.
                                                           ORDER
ALOYSIOUS WELLS,

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 30, 2021. (Doc. 27.) Aloysious Wells

(Wells) filed an objection on July 1, 2021. (Doc. 128.) The Court reviews de novo

findings and recommendations to which a party objects. 28 U.S.C. § 636(b)(1).

      Judge Johnston conducted a revocation hearing on June 29, 2021. (Doc.

122.) The United States accused Wells of violating his conditions of supervised

release by using methamphetamine. (Doc. 119.) At the revocation hearing, Wells

admitted to violating the terms of his supervised release by using
       Case 4:12-cr-00100-BMM Document 133 Filed 07/26/21 Page 2 of 4




methamphetamine. (Doc. 122.) Judge Johnston found the violation Wells

admitted is serious and warrants revocation of Wells’ supervised release. Judge

Johnston recommended Wells should be incarcerated for 9 months, with no

supervised release to follow. (Doc. 127.) Wells was advised of his right to appeal

and his right to allocute before the undersigned. (Doc. 122)

       Wells now opposes Judge Johnston’s Findings and Recommendations,

objecting to the length of custodial sentence. (Doc. 128.)

      The Court has reviewed Judge Johnston’s Findings and Recommendations

as well as Wells’ objection. The undersigned conducted a revocation hearing on

July 26, 2021. (Doc. 131.) Wells and his attorney were allowed to allocute before

the undersigned. (Id.) The Court has also considered the 18 U.S.C. § 3553(a)

factors and agrees with Judge Johnston’s Findings and Recommendations. Wells’

violation of his conditions of supervised release represents a serious breach of the

Court’s trust. This violation proves serious. Judge Johnston has recommended that

the Court revoke Wells’ supervised release and commit him to the custody of the

Bureau of Prisons for 9 months. (Doc. 127.) Judge Johnston further has

recommended a term of no supervised release to follow. Accordingly,

      IT IS HEREBY ORDERED that Wells’ objection is denied. Judge

Johnston’s Findings and Recommendations, (Doc. 127) are ADOPTED IN FULL.
       Case 4:12-cr-00100-BMM Document 133 Filed 07/26/21 Page 3 of 4




      IT IS FURTHER ORDERED that Defendant Aloysious Wells be

sentenced to the custody of the Bureau of Prisons for a term of 9 months, with no

supervised release to follow.

      DATED this 26th day of July, 2021.
Case 4:12-cr-00100-BMM Document 133 Filed 07/26/21 Page 4 of 4
